                                                                                Case 1:20-cv-00553-JFR Document 10 Filed 07/10/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                                 OF NEW MEXICO
Barbara Andersen                      )
         Plaintiff                    )    Case 20-cv- 00553
v.                                    )
Forrest Fenn; Unknown Defendant       )


                                                                                                                                 SUPPLEMENT TO MOTION FOR PROTECTIVE ORDER

                                                            Barbara Andersen, as her own attorney, hereby files this supplement to her previously filed

motion for a protective order.

                                                            Andersen asks that this paragraph be considered in supplement to her motion for a protective

order.                                                               Andersen already advised this Court in her last pleading that she has been harassed by

“Fennatics” who are watching these proceedings because they have run out of materials for their

YouTube programs which provide them financial benefit.1 As predicted, Andersen’s last motion was

picked yet again up by the Court watchers and, thereinafter, by the Fennatics. Just within the last day,

Andersen has yet again been publicly attacked on the blogs and on YouTube by the Fennatics. A copy

of the recent blog initiated by this KPro2 person (and joined in by layman Toby Younis of Gypsy Kiss)

is attached hereto as Exhibit A and is incorporated herein by reference.                                                                                                                                                                                 A copy of an e-mail

correspondence that an anonymous harassing person sent Andersen is attached herein is Exhibit B and is



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
1
        The various YouTube make money off of YouTube clicks/advertising. In addition,
Gypsy Kiss tried to sell their “expert” search services in taking calls and/or looking for the
treasure (while they wandered aimlessly about personally). In addition to their obsessive
YouTubing, KPro/Cowlazar sold coins, a monopoly game, maps; they also held back hints from
the public that were given to them by Forrest Fenn in an effort create a purported “documentary”
for profit. In other words, these bloggers/YouTubers are snake oil salesmen who drum up fake
drama on their internet sites for personal financial gain/advertising revenue.
2
        The blogging false tries to characterize KPro as acting reasonably relative to Andersen.
Andersen (not vice versa) gave KPro her phone number on her youtube page. In addition,
Andersen’s number is in the pleading and has been a matter of public record/information for 20
years. Notwithstanding same, KPro has elected not to interview Andersen but instead to
continue on with her smear campaign.

	                                                                                                                                                                                                                                                                  1	  
                                                                                Case 1:20-cv-00553-JFR Document 10 Filed 07/10/20 Page 2 of 2



incorporated herein by reference.3 Andersen asks this Court to consider same in supplement to her

motion for a protective order.


                                                                                                                                                                                                                                                         Respectfully submitted:


                                                                                                                                                                                                                                                         ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
3
                                                            Terry Scant is a fictional name related to the poem/the Chase.

	                                                                                                                                                                                                                                                                                                      2	  
